Title: Memorandum to Thomas Jefferson, 19 June 1802
From: Madison, James
To: Jefferson, Thomas


June 19. 1802
The President having called on the heads of Departments for their opinion in writing whether certain charges made by Col. Worthington against Governor St. Clair, be or be not established; and whether such as are established, be sufficiently weighty to render the removal of the Governor proper? the Secretary of State respectfully submits his opinion as follows;
Charge 1. Forming new Counties & fixing their seats of justice by his sole authority.
The fact is admitted and its legality contended for. The reasons given are unsatisfactory to the judgment of the Secretary of State; but he can not undertake to say that they have so little plausibility as to preclude a difference of opinion.
Ch. 2d. “Putting a negative on useful & necessary laws.”
It appears that the Negative has been exercised in many cases, and in some probably, where the laws would have been salutary. The discretion however involved in the use of this power, requires stronger and clearer abuses of it, than are shewn, to justify a hasty or rigorous condemnation.
Ch. 3. “Taking illegal fees.”
In the case of ferry licenses the charge seems undeniable. In that of tavern licenses, an act is found in the code of the Territory, authorizing the fees; but there is reason to believe that a latitude of construction or rather an abuse of power in which the Govr. himself participated, was employed in the adoption of the Act. With respect to the marriage fees, it is affirmed that a legal authority also exists. As the volume of laws however referred to on this point cannot be consulted no opinion will be given either on the tenor or the origin of the Act.
The taking of illegal fees is in itself an abuse of power, of so deep a die, as, unless mitigated by powerful circumstances, to justify a rigorous proceeding against the author of it and as to be altogether excusable under no circumstances.
Ch. 4. “Negativing a bill for abolishing fees, and passing one giving the Govr. a secu⟨rity?⟩ meant by the Legislature as a substitute for them.”
This charge involves questions which it would be difficult to unravel, and perhaps improper to decide.
Ch. 5. “Concurring in the plan of changing the Constitutional boundaries of the proposed States N. W. of the Ohio.”
The fact is certain, and the attempt of the Governor to explain obscure & unsatisfactory.
Ch. 6. “Appointing his son Attorney General, by an illegal commission during good behavior.”

The fact is admitted without being palliated by the explanations given by the Governour.
⟨Ch.⟩ 7. “Attempting to influence certain judiciary proceedings.”
This charge as far as it can be judged of by what appears, can not be considered as established. In one at least of the transactions referred to, the conduct of the Governor was justified by that of the Justices.
Ch. 8. “Appointing to offices requiring residence in one county, persons residing in another.”
The fact here may be true, and conduct of the Govr. free from blame. If the offices were incompatible, the second appointment might be made on the presumption that the first could be relinquished. To judge fully of the case it ought also to be known what the law of the territory is with respect to the residence & deputyship of the different officers.
Ch. 9. “Neglecting to organize & discipline the Militia.”
This charge is not established.
Ch. 10. “Hostility to republican form of Government.”
The circumstances under which expressions to this effect are admitted to have been used, & under which the evidence of them appears to [have] been collected, render it improper to lay stress on this charge.
Upon the whole, it appears that altho’ the conduct of the Governor has been highly culpable in sundry instances, and sufficiently so in the particular cases of Commissioning his son during good behavior, and in what relates to fees, to plead, for a removal of him from his office, yet considering the revolutionary & other interesting relations in which he has stood to the public, with other grounds on which some indulgence may be felt for him, it is the opinion of the Secretary of State, that it will be proper to leave him in possession of his office, under the influence of a salutary admonition.
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson.



   
   For the circumstances surrounding the charges against Arthur St. Clair, see Circular Letter from Thomas Jefferson, 29 Apr. 1802, and n. 1.


